Citation Nr: 1132794	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-11 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This issue was previously before the Board in January 2011, at which point the case was remanded for further development.  As discussed further herein, the Board finds that the remand instructions have been substantially completed and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The competent and credible evidence fails to establish that a lumbar spine disorder was manifested within the first post-service year or is causally related to an established event, injury, or disease during active service or any service-connected disability.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the AOJ in correspondence dated in January 2008 and January 2011.  These letters notified the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and secondary basis.  Such also informed him of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.

With respect to the Dingess/Hartman requirements, in October 2009, the AOJ provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the AOJ effectively satisfied the remaining notice requirements with respect to the issue on appeal.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and United States Court of Appeals for Veterans Claims (Court) have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the January 2011 notice was provided to the Veteran, the claim was readjudicated in a May 2011 SSOC.

Next, VA has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the AOJ has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran has also submitted written statements discussing his contentions.  He has not identified any additional, outstanding records that have not been requested or obtained.

VA examinations with respect to the service connection issue on appeal were obtained in March 2008 and April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2008 and April 2011 VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include service records, VA, and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

The Board observes that this case was remanded in January 2011 in order to provide VCAA notice regarding the secondary aspect of his claim, obtain outstanding VA treatment records, and afford the Veteran a VA examination so as to determine the etiology of his lumbar spine disorder.  Thereafter, a VCAA letter was provided in January 2011, additional VA treatment records dated through January 2011 were associated with the claims file, and the Veteran was afforded a VA examination in April 2011 to address the etiology of his lumbar spine disorder.  Therefore, the Board finds that the AOJ has substantially complied with the January 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2010).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records reflect diagnoses of a back spasm after being involved in a car accident two days previously (June 1973) and chronic lumbosacral (l-s) strain (January 1974).  The Veteran's spine was marked as normal on his June 1972 pre-induction examination report and his August 1974 exit examination report.  The Veteran's DD Form 214 reflects that during active duty, his military occupational specialty (MOS) was Automotive Rep Parts and his secondary specialty number and title was Stock Control (STK CON) and Accounting (ACCT).

In a June 1975 VA Form 21-526 (Veteran's Application for Compensation or Pension), the Veteran filed a claim for entitlement to service connection for a back condition.  VA treatment notes dated in June 1975 showed complaints of numbness of lower extremities and findings of compression fracture of the cervical spine.  An August 1975 VA examination report reflected complaints of low back pain and lower extremity numbness as well as findings of compression fracture of C5.  The Veteran reported that he had a severe car accident in service and sustained an injury to his lower back. 

In January 1996 and February 1996 treatment records, the Veteran's private physician, M. B., M. D., listed diagnoses of back pain, noting findings of decreased range of motion of the spine.  Another private physician, J. E-T, M.D., also listed a diagnosis of chronic back pain in February 1996 and March 1996 treatment notes.  The Veteran was noted to present to the clinic with complaints of cervical and lumbar pain with onset in 1972 after involvement in a motor vehicle accident. 

In a March 1996 VA Form 21-526, the Veteran indicated that he suffered an injury to his spinal column during service in 1973.

The Veteran complained of intermittent, chronic low back pain since his in-service motor vehicle accident in a June 2007 VA treatment note.  While physical examination findings were unremarkable, the examiner noted that the Veteran had back pain due to musculoskeletal strain at that time.  Lumbar spine X-ray findings from August 2007 were listed as mild lumbar spondylosis as well as osteopenia.  Additional VA treatment notes dated in October 2007 showed continued complaints of chronic low back pain. 

In a March 2008 VA spine examination report, the Veteran asserted that he developed low back pain after being in a motor vehicle accident in service, and that he also received trauma to his back from a fight during service which occurred after the motor vehicle accident.  The examiner, a VA physician, diagnosed lumbar paravertebral myositis and lumbar spondylosis, opining that the Veteran's back condition was not likely related to the back complaint during military service.  As a rationale, the examiner noted that the available evidence showed no evidence of the initial condition (just a mention in a note in 1974) and minimal complaints throughout the last 25 years.  He further commented that the temporal gap was enough to consider the Veteran's present condition not likely to be related to the initial injury.  At the outset of his report, the examiner had noted a 1974 in-service complaint of low back pain related to old injury.

VA treatment notes dated in September 2010 and January 2011 showed assessments of chronic low back pain and osteoarthritis.

In an April 2011 VA spine examination report, the Veteran averred that he had suffered from chronic low back pain since 1973 associated with an in-service fighting incident as well as a motor vehicle accident.  He reported deep and dull lumbar pain of moderate severity and daily frequency with associated weakness but no incapacitating episodes.  On physical examination, the Veteran exhibited antalgic gait and limitation of motion.  The examiner, a VA physician, listed diagnoses of lumbar spondylosis and lumbar paravertebral myositis, opining that the Veteran's lumbar spine conditions were less likely as not related to any period of military service (including incidents of motor vehicle accidents, heavy lifting, or fighting).  After discussing in-service findings of lumbar strain, the examiner commented that the in-service lumbar strain event resolved with treatment received during service and left no sequela since the Veteran had a normal civilian occupational history for many years after service.  It was further noted that the present lumbar conditions were related to the normal process of aging.  The examiner also opined that the Veteran's lumbar spine conditions were not caused by or aggravated by his service-connected cervical spine condition, highlighting again that the lumbar spine conditions were related to the normal process of aging.  The cervical spine condition was indicated to have a different and distant anatomical location, having no causative relation with etiology of the lumbar spine condition in this case. 

As an initial matter, the Board notes that the post-service VA and private treatment records and VA examination reports have reflected diagnoses of osteoarthritis, osteopenia, lumbar paravertebral myositis, and lumbar spondylosis.  Shedden element (1) is therefore met. 

The Board is cognizant that service treatment records document complaints of back pain as well as findings of back strain in 1973 and 1974.  The Veteran's statements concerning an in-service back injury when he was involved in an automobile accident and a fighting incident as well as his documented duty assignments with heavy lifting have also been considered.  Under 38 U.S.C.A. § 1154(a), in-service incurrence of injury is met as to a lumbar spine disorder.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current, claimed lumbar spine disorder and in-service injury and/or disease is still needed to satisfy Shedden element (3).

In this case, evidence of diagnoses of a current lumbar spine disorder were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

The record also includes no competent medical opinion establishing a causal relationship between the post-service lumbar spine diagnoses to any established event in service, and the Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the Board places significant probative value on the March 2008 and April 2011 VA spine examinations undertaken specifically to address the issue on appeal.  Each VA examiner concluded the Veteran's claimed lumbar spine conditions were not likely or were less likely as not related to in-service events.  Consequently, the Board finds that entitlement to service connection for a lumbar spine disorder on a direct basis is not warranted.  The Board will now consider whether entitlement to service connection for a lumbar spine disorder is warranted on a secondary basis.

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with a lumbar spine disorder.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for cervical myositis and spondylosis status post C6 compression fracture.  Turning to crucial Wallin element (3), the April 2011 VA examination report addressed the issue of a causal relationship.  Specifically, the April 2011 VA examiner indicated that the Veteran's lumbar spine conditions were not caused by or aggravated by his service-connected cervical spine condition.  Consequently, the Board notes that this evidence is insufficient to show that the Veteran's claimed lumbar spine disorder was caused or aggravated by his service-connected cervical spine disability.

Evidence of record also includes the Veteran's statements asserting an in-service back injury, in-service treatment for back strain, continuity of lumbar spine symptomatology since service, and a causal connection between his claimed lumbar spine disorder and service or his service-connected cervical spine disability.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent and credible to describe his in-service lumbar spine complaints (as mirrored in his service treatment records) as well as his in-service back injury and his current manifestations of a lumbar spine disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced lumbar spine symptomatology since his service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  Here, the Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that, while the evidence of record reflected that the Veteran initially complained of back pain during service, the evidence revealed no chronic lumbar spine disorder.  As noted above, his August 1974 service exit examination report did not show any complaints, findings, or diagnosis of any lumbar spine disorder.  

The Board finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had a lumbar spine disorder since service are inconsistent with the contemporaneous evidence.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, the Veteran's lay assertions of continuity of lumbar spine symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements and testimony regarding the etiology of this disorder no probative value as he is not competent to opine on such complex medical questions.  The Board does not find the Veteran's statements concerning the etiology of his claimed disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his claimed lumbar spine disorder was not related to events in service or to his service-connected cervical spine disability.  Thus, the Veteran's statements are afforded minimal probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for a lumbar spine disorder must be denied on a direct and secondary basis.  The criteria to establish entitlement to service connection for the claimed disorder have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


